Citation Nr: 0635597	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961 and from February 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In April 2003, the veteran presented testimony during a 
regional office hearing.

The Board notes that the September 2002 rating decision held 
that service connection was not warranted for PTSD.  The 
record indicates, however, that this matter has been 
addressed by means of an October 2000 Board decision.  In 
October 2000, the Board held that service connection was not 
warranted for an acquitted psychiatric disorder, to include 
depression and PTSD.  Before the Board may consider the 
merits of a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision: "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matters 
appropriately before the Board are whether new and material 
evidence has been received to reopen the previously denied 
claims for service connection for PTSD and fibromyalgia.

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1998 and February 1999, the RO held service 
connection was not warranted for an acquired psychiatric 
disorder, to include depression and PTSD,  and fibromyalgia.  
The veteran was notified of that decision and perfected an 
appeal with respect to this rating actions.  In October 2000, 
the Board upheld the denials of service connection. 

2.  The claims currently on appeal were received by the RO in 
May 2001.

3.  The evidence received since the October 2000 Board 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claims.

4.  The veteran did not serve in combat during service.

5.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.


CONCLUSIONS OF LAW

1.  The October 2000 Board decision, which denied service 
connection for an acquired psychiatric disorder, to include 
depression and PTSD, and fibromyalgia is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the October 2000 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened. 38 U.S.C.A. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2006).

3.  The evidence received subsequent to the October 2000 
decision is new and material, and the claim of entitlement to 
service connection for fibromyalgia is reopened.  38 U.S.C.A. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2006).

4.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by the October 2001 letter, with respect to the 
claims of whether new and material evidence had been received 
to reopen the claims of service connection.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2001 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2001 prior to 
the adjudication of the claims in September 2002.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2001 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Twin Falls 
Hospital, Fred A. Ziter, M.D., and Richard W. Worst, M.D., 
and Social Security Administration records.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the October 2001 VCAA 
letter.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for nicotine PTSD.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not provided any credible corroborating 
evidence that the claimed in-service stressors occurred.  
Therefore, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

Analysis

PTSD
The veteran alleges that he is entitled to service connection 
for PTSD.  The Board observes that the veteran's claim of 
service connection for an acquired psychiatric disorder was 
previously considered and denied by the Board in an October 
2000 decision.  At that time, the evidence of record included 
the veteran's statements; his service medical and personnel 
records; and post-service VA and private treatment records.  
The veteran's service and reserve records were silent as to 
complaints or a diagnosis of a psychiatric disorder.  Post-
service, the veteran underwent a psychiatric evaluation in 
April 1996, wherein he was diagnosed as having dysthymia.  In 
April 1998, the veteran denied any combat experiences; 
however, he reported witnessing occasional civilian 
casualties.  The examiner noted the veteran's stressors to be 
a history of the following four events:  In 1971 the 
veteran's pregnant wife was killed in a car accident where he 
was driving the vehicle; his son was imprisoned for child 
molestation; his stepson committed suicide in 1988, and that 
both his father and brother died.  The first indication of a 
possible diagnosis of PTSD was in May 1998.  The veteran 
reported occasional dreams about the war and vicarious 
exposure to traumatic experiences.  The examiner noted that 
in his original workup, in 1996, the veteran was asked about 
trauma; however, he did not mention his Vietnam experiences.  
The examiner diagnosed the veteran as having recurrent 
depression and fibromyalgia that could be part of a PTSD 
syndrome.  In light of this evidence, the RO and subsequently 
the Board held that the claim of service connection for an 
acquired psychiatric disorder was not warranted because there 
was no medical evidence of a nexus to service.  The October 
2000 Board decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2006).

As previously indicated, the veteran's claim for an acquired 
psychiatric disorder was previously considered and denied in 
an October 2000 Board decision.  The evidence associated with 
the claims file subsequent to the October 2000 Board decision 
includes lay statements, regional office hearing testimony, 
and VA and private treatment records.  Post-service medical 
evidence indicates treatment for anxiety and depression in 
1981.  In March 2001, the veteran was diagnosed as having 
PTSD by a VA social worker.  During his hearing and on his 
PTSD Assessment he described his in-service stressors as 
being rendered unconscious by poisonous fumes and, while 
serving as a radarman, he had to coordinate fire between his 
ship and the shore.  In August 2002, the veteran's VA 
treatment provider noted symptoms of anxiety and depression, 
lack of confidence, and doubt in his decision making ability.  
His treatment provider opined that the veteran's Vietnam 
service played a significant role in his current decision 
making difficulties.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the October 2000 rating 
decision and finds it to be new, in that it was not 
previously of record.  The Board also finds the August 2002 
statement from the veteran's VA treatment provider to be 
material, as it tends to support the veteran's contention 
that he has a psychiatric disorder related to his military 
service.  Accordingly, the Board finds that this new evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim; therefore, new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for PTSD.

The Board will now address whether the veteran is entitled to 
service connection for PTSD.  Service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records that are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
credible supporting evidence means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence as to the occurrence of 
the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. 
§ 3.304(f) (2006).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board finds that service connection for PTSD must be 
denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran does not allege 
nor does the evidence establish that he engaged in combat 
with the enemy.  The service department records show that the 
veteran did not receive any military citation indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge.  Additionally, the record contains no 
indication, nor does the veteran contend, that he 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
as a radarman and the absence of awards or decorations 
indicating combat exposure, the Board finds that the veteran 
did not engage in combat.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000) (defining "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b)).  For the 
foregoing reasons, the Board finds that the record shows that 
the veteran did not engage in combat during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

The veteran has reported various stressors over the course of 
his appeal.  These include being rendered unconscious by 
poisonous fumes and coordinating fire between his ship and 
the shore.  There is no evidence corroborating the veteran's 
alleged stressors.  Although the Board acknowledges the 
veteran's claims, they are too vague to submit to the service 
department and expect corroboration.  In short, service 
records are silent as to each of the above claimed incidents 
and the veteran has not identified any other evidence, such 
as statements from fellow veterans, which would serve to 
support his account.  See 38 U.S.C.A. § 5107(a) (West 2006).

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  As none of the veteran's alleged stressors have 
been corroborated, the Board finds that the record contains 
no credible supporting evidence that these claimed stressors 
actually occurred.  Accordingly, service connection for PTSD 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim of service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Fibromyalgia
The veteran alleges that he is entitled to service connection 
for fibromyalgia.  The veteran's claim of service connection 
for fibromyalgia was previously considered and denied in an 
October 2000 Board decision.  At that time, the evidence of 
record included the veteran's statements; his service medical 
and personnel records; and post-service VA and private 
treatment records.  The veteran's service medical records 
from his first period of service are silent as to complaints 
or a diagnosis of fibromyalgia.  While he was in the Naval 
Reserve, in May 1964, he was evaluated for retention due to 
complaints of a two year history of multiple joint aches.  
Upon evaluation, the veteran submitted that he had been 
diagnosed as having gouty arthritis in 1962; however, 
physical examination revealed no evidence of a chronic 
musculoskeletal illness.  In July 1994, the veteran was held 
to be physically qualified for active duty or active duty for 
training.  During his second period of active service the 
veteran presented with complaints of arthralgia, myalgias, 
weakness, hives, and chest pain; however, the veteran's 
clinical evaluations upon discharge were within normal 
limits.  Post-service, from April 1995 to August 1995, the 
veteran received treatment for hypertension, hypothyroidism, 
and chronic fatigue syndrome.  In light of this evidence, the 
RO and subsequently the Board held that the claim for service 
connection for fibromyalgia was not warranted because there 
was no medical evidence of a nexus to service.  The October 
2000 Board decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2006).
	
As previously indicated, the veteran's claim for fibromyalgia 
was previously considered and denied in an October 2000 Board 
decision.  The evidence associated with the claims file 
subsequent to the October 2000 Board decision includes lay 
statements, and VA and private treatment records.  Post-
service medical records indicate treatment for intermittent 
joint and muscle pain of unknown etiology in 1983.  The 
veteran was diagnosed as having fibromyalgia in June 1991, 
which was described as upper extremity and chest migratory 
pain.  In May 2001, the veteran's private treatment 
physician, F. J. Dega, M.D., submitted that the veteran had a 
40-year history of multiple joint pain and that he had 
diagnosed the veteran as having fibromyalgia.  He opined that 
the veteran's in-service muscle and joint pains were 
misdiagnosed as gout.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the October 2000 decision 
and finds it to be new, in that it was not previously of 
record.  The Board also finds the May 2001 opinion from Dr. 
Dega to be material, as it demonstrates a current diagnosis 
of fibromyalgia and tends to support the veteran's contention 
that it is related to his military service.  Accordingly, the 
Board finds that this new evidence is so significant that it 
must be considered to fairly decide the merits of the claim; 
therefore, new and material evidence has been presented to 
reopen the veteran's previously denied claim of service 
connection for fibromyalgia.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for fibromyalgia is 
reopened.


REMAND

The Board finds that additional development is warranted in 
this case.  In light of Dr. Dega's opinion that the veteran's 
current fibromyalgia was misdiagnosed as gout while in 
service, the Board finds that a medical opinion is necessary 
to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the matter on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide 
the veteran notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the etiology of any current fibromyalgia.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current fibromyalgia is either 
related to service or had its onset 
during his period of military service.  
The examiner should specifically address 
the opinion of Dr. Dega.

3.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


